Citation Nr: 1422736	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for Charcot joint disease. 




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1965 to November 1966. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in part, granted service connection for Charcot joint disease and peripheral neuropathy of the bilateral upper and lower extremities, effective December 6, 2007.

Subsequently, in a March 2012 statement of the case, the RO readjudicated the earlier effective date claims for the grants of service connection for Charcot joint disease and peripheral neuropathy of the bilateral upper and lower extremities.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.





FINDINGS OF FACT

1.  A March 2005 rating decision denied service connection for peripheral neuropathy of the lower extremities.  The Veteran perfected an appeal as to this issue.

2.  In September 2007, prior to the promulgation of a decision on the issue of service connection for peripheral neuropathy of the lower extremities, the Veteran withdrew his appeal at his hearing before a Veterans Law Judge.

3.  A request to reopen the claim of service connection for peripheral neuropathy of the lower extremities was received on December 6, 2007; and there is no evidence of an unadjudicated formal or informal claim for entitlement to service connection for peripheral neuropathy of the lower extremities prior to this date.

4.  A June 2010 rating decision granted service connection for Charcot joint disease and peripheral neuropathy of the bilateral upper extremities, effective December 6, 2007.  The effective date was the date of the claim to reopen his claims for service connection.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 6, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).

2.  The criteria for an effective date earlier than December 6, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).

3.  The criteria for an effective date earlier than December 6, 2007, for the grant of service connection for peripheral neuropathy of the right upper extremity, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).

4.  The criteria for an effective date earlier than December 6, 2007, for the grant of service connection for peripheral neuropathy of the left upper extremity, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).

5.  The criteria for an effective date earlier than December 6, 2007, for the grant of service connection for Charcot joint disease, have not been met.  U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.150, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, the RO provided notice to the Veteran in a December 2007 letter which explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400. 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q) (1)(ii).  However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

Factual Background and Analysis

The Veteran contends that an earlier effective date of October 12, 2004 is warranted for his service-connected Charcot joint disease and peripheral neuropathy of the bilateral upper and lower extremities as this was the date he first filed his claims for service connection for diabetes mellitus, retinopathy, diabetic neuropathy, neuropathy of the legs and feet and entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

In a claim received by the RO on October 14, 2004, the Veteran claimed service connection for diabetes mellitus, retinopathy, diabetic neuropathy, diabetic ulcers on his feet and renal failure and also filed a claim for a TDIU.

A March 2005 rating decision denied service connection for diabetes mellitus, retinopathy, peripheral neuropathy of the lower extremities, diabetic ulcer on his feet, and a renal condition as well a claim for entitlement to a TDIU.  The Veteran was notified of that decision and filed a timely notice of disagreement for all the issues denied in the March 2005 rating decision.  A statement of the case was issued in October 2005, and a timely substantive appeal (VA Form 9) was received in November 2005.  In other words, he perfected an appeal of the March 2005 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302. 

Notably, in July 2006, the Veteran submitted evidence in support of his appeal for "service connection for diabetes and all associated conditions".

Although the Veteran perfected an appeal of the March 2005 denial, he later withdrew his appeal of that decision at his September 2007 hearing.  A substantive appeal may be withdrawn at a hearing or in writing at any time before the Board promulgates a decision, and a withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

Thus, the RO's March 2005 denial of service connection for peripheral neuropathy of the lower extremities became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.204, 20.302, 20.1103 (2013). 

Following the hearing, in a November 2007, the Board issued a decision awarding service connection for diabetes mellitus, Type I.  In this decision, the Board also noted that during his September 2007 hearing, the Veteran had withdrawn his claims to entitlement to a TDIU and entitlement to service connection for retinopathy, peripheral neuropathy of the lower extremities, diabetic ulcers of the foot and a renal condition, all as secondary to his diabetes disability.  The record does not reflect that the Veteran filed an appeal the determination of the Board that his claims to entitlement to a TDIU and entitlement to service connection for retinopathy, peripheral neuropathy of the lower extremities, diabetic ulcers of the foot and a renal condition had been withdrawn with the Court of Appeals for Veterans Claims (CAVC).  Furthermore, the record does not show that the Veteran has asked for a reconsideration of the November 2007 or filed a motion for revision of the decision based on clear and unmistakable error.  

Rater, in a correspondence received on December 6, 2007, the Veteran wrote, "I request to reopen my claim and apply for service connection for neuropathy, diabetic retinopathy, and a diabetic renal condition and filed claims for service connection for Charot joint disease in the right foot and erectile dysfunction, all as secondary to my service connected diabetes mellitus".

As a result of this newly filed claim, the RO, in a June 2010 rating decision, in part, granted service connection for Charcot joint disease and peripheral neuropathy of the bilateral upper and lower extremities, effective December 6, 2007.

      A.  Peripheral Neuropathy of the right and left lower extremities

Based upon the evidence of record, the Board finds entitlement to an earlier effective date prior to December 6, 2007, for the grant of his service-connected peripheral neuropathy of the lower extremities is not warranted.  

As noted above, a March 2005 rating decision denied service connection for peripheral neuropathy of the lower extremities.  While the Veteran perfected an appeal of this rating decision, he later withdrew these claims at his September 2007 hearing.  The record does not show that he subsequently filed a new substantive appeal within 60 days of issuance of any statement or the case or supplemental statement addressing his 2004 claim.  Thus, the March 2005 rating decision became final.

Because the March 2005 rating decision is final, under the applicable statutes and regulations, the effective date of service connection is therefore correctly assigned as December 6, 2007, the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Neither the Veteran nor his representative has specifically asserted that clear and unmistakable error (CUE) was present in that initial March 2005 rating decision to justify overturning it long after the fact.  CUE must be pled with specificity, and this has not been done.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

The Board has also determined that the record does not contain evidence of an unadjudicated formal or informal claim for entitlement to service connection for peripheral neuropathy of the lower extremities prior to December 6, 2007.  An effective date prior to the date of the reopened claim (December 6, 2007) is not warranted.  38 C.F.R. § 3.400.

Based on 38 U.S.C.A. § 5110(a), the RO assigned the earliest effective date for the grant of service connection for peripheral neuropathy of the lower extremities permitted under the law.  38 C.F.R. § 3.400(b).  Under the applicable statutes and regulations, the effective date of service connection is therefore correctly assigned as December 6, 2007, the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As described in detail above, the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  The Veteran's claim for an effective date earlier than December 6, 2007 for the grant of service connection for peripheral neuropathy of the lower extremities must be denied on that basis.  

B.  Peripheral neuropathy of the bilateral upper extremities and Charcot joint disease

Based upon the evidence of record, the Board finds entitlement to an earlier effective date prior to December 6, 2007, for the grant of his service-connected peripheral neuropathy of the bilateral upper extremities and Charcot joint disease is not warranted.  

In this case, the Veteran submitted a claim for service connection for peripheral neuropathy of the bilateral upper extremities and Charcot joint disease that was received on December 6, 2007.  In a June 2010 rating decision, the Veteran was granted service connection for peripheral neuropathy of the bilateral upper extremities and Charcot joint disease, effective December 6, 2007. 

In the statement received on December 6, 2007, the Veteran indicated that he wished to "reopen my claim and apply for service connection for diabetic neuropathy, diabetic retinopathy, diabetic renal condition, hypertension, Charot joint disease in the right foot and erectile dysfunction all as secondary to my service connected diabetes mellitus type I".

The Board notes that while the Veteran indicated that he wished to reopen his claims to service connection for diabetic neuropathy and Charot joint disease, the record contains no record of previous claims or denials for peripheral neuropathy of the left and right upper and extremities or Charcot joint disease.  

Notably, on his initial claim which was received on October 12, 2004, the Veteran filed a claim for service connection for "diabetic neuropathy" but did not specify which extremities.  

A subsequent March 2005 rating decision denied service connection for peripheral neuropathy of the lower extremities only.

The Board notes that even if the Board determined that this was an initial claim for peripheral neuropathy of the left and right lower extremities, the Veteran subsequently withdrew this claim at his September 2007 hearing.  As addressed above, the effective date would still be December 6, 2007 as this was the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Regardless, prior to December 6, 2007, the Board can find no statement from the Veteran, or other evidence in the record, that could be reasonably construed as raising a claim of service connection for either peripheral neuropathy of the bilateral upper extremities or Charcot joint disease as secondary to his diabetes mellitus, type I.  

Based on the evidence, the Board finds that an effective date earlier than December 6, 2007 for service-connected peripheral neuropathy of the left and right upper and extremities and Charcot joint disease is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for these specific benefits.

To the extent that service connection for peripheral neuropathy of the left and right upper and extremities and Charcot joint disease was granted as secondary to diabetes mellitus, this does not provide a basis for an earlier effective date.  In reaching that decision, the Board notes that 38 C.F.R. §3.310(a) provides that when a disability is found to be proximately due to or the result of a service-connected disease that, "the secondary condition shall be considered a part of the original condition."  That does not mean, however, that the effective date of the secondary condition will necessarily be the same as the original disability.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection under 38 C.F.R. § 3.310(a) requires VA to apply the same rules for effective dates for secondarily service-connected conditions as are applied for directly service-connected conditions.  Ellington v. Nicholson, 22 Vet. App. 141, 144-45 (2007), aff'd 541 F.3d 1364   (Fed. Cir. 2008).  The secondarily service-connected disability does not "relate back" to the "original" claim for service connection of the primary service-connected disability.  Id.  The Court also has held that a grant of secondary service connection is not considered a claim for an increased rating, such that application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.400(o) (2) are unnecessary.  Ross v. Peake, 21 Vet. App. 528, 531-32 (2008).  A claim for increased compensation is one where a veteran asserts that an already service-connected condition has worsened and not where a veteran asserts that he or she has incurred additional disabilities as a result of that service-connected condition.  Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007).  The date when application for that additional disability was made or when that additional disability was acquired or became manifest, if later than the date of the application, necessarily would control the effective date for an award.  Ross, 21 Vet. App. at 533.  

The Board acknowledges that records prior to December 6, 2007 note a diagnosis of peripheral neuropathy of the left and right upper and extremities and Charcot joint disease.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for peripheral neuropathy of the left and right upper and extremities and Charcot joint disease was neither granted nor adjudicated until June 2010. 

Moreover, the first statement from the Veteran that can arguably be attributing his left and right upper and extremities or Charcot joint disease as secondary to his diabetes mellitus and, thus, potentially raising a claim for entitlement to service connection on that basis, was his December 6, 2007 claim which is the current effective date.

Notably, while in July 2006, the Veteran submitted evidence in support of his appeal for "service connection for diabetes and all associated conditions", the Board finds that this statement did not explicitly attribute his peripheral neuropathy of the left and right upper and extremities or Charcot joint disease to his diabetes mellitus.

Regardless, the Board notes again that even if the Board determined that this was an initial claim for peripheral neuropathy of the left and right lower extremities and Charcot joint disease, the Veteran subsequently withdrew this claim at his September 2007 hearing.  As addressed above, the effective date would still be December 6, 2007 as this was the date of receipt of the reopened claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Accordingly, the Board finds that there otherwise is no basis for the assignment of an effective date earlier than December 6, 2007, for the award of entitlement to service connection for peripheral neuropathy of the left and right upper and extremities and Charcot joint disease.  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for these specific benefits.

Accordingly, under these circumstances, the claims for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than December 6, 2007, for the award of entitlement to service connection for Charcot joint disease and peripheral neuropathy of the bilateral upper and lower extremities, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to an effective date prior to December 6, 2007, for the grant of service connection for Charcot joint disease is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


